Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 12-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loercher et al. (2019/0024674).
Loercher discloses a fan 2, comprising: a hub 4 (Fig. 4a, 4b); and multiple fan blades 3 arranged circumferentially around, and coupled to, the hub, with each fan blade having a tip, a first curved edge 18, and a second curved edge 19, the first and second curved edges extending over at least part of the length between the hub and the tip of the fan blade; wherein each of the fan blades is formed with multiple upper channels and multiple lower channels (Fig. 4a; paragraph 59, second sentence from the bottom); wherein the multiple upper channels extend from the first curved edge to the second curved edge; and wherein the multiple lower channels extend from the first curved edge to the second curved edge.
Regarding claim 2, the first curved edge has a sine-wave shape (Fig. 3; paragraph 57).
Regarding claim 3, the second curve edge has sine-wave shape (Fig. 3; paragraph 57).
Regarding claim 4, the first curved edge has a first sine-wave shape, and wherein the second curved edge has a second sine-wave shape, and wherein the first and second sine-wave shapes have the same wavelength and amplitude (paragraph 57, last two sentence).

Regarding claim 6, a shape of the first curved edge is considered to be formed from multiple sine waves as seen in Fig. 3.
Regarding claim 7, the multiple sine waves have the same amplitude (Fig. 3).
Regarding claim 10, a shape of the first curved edge is formed from a first set of sine waves, and wherein a shape of the second curved edge is formed from a second set of sine waves (Fig. 4a).
Regarding claim 12, each sine wave of the first and second sets of sine waves has the same amplitude (paragraph 57, last sentence).
Regarding claim 13, each of the fan blades includes a first section, a second section, and a third section, and wherein the third section is coupled to the hub (see annotated Fig. 4b below).

[AltContent: textbox (Third section)][AltContent: textbox (Second section)][AltContent: textbox (First section)][AltContent: connector][AltContent: connector]	
    PNG
    media_image1.png
    574
    547
    media_image1.png
    Greyscale


	Annotation of Fig. 4b.

Regarding claim 16, the first section has a first width, and wherein the second section has a second width different than the first width (Fig. 4b above).
Regarding claim 17, the first curved edge 18 is in the first section and the second section (Fig. 4b above).
Regarding claim 18, the second curved edge 19 is in the first section and the second section (Fig. 4b above).
Regarding claim 19, Loercher discloses the fan blade 3 can be made from sheet metal (paragraph 14). In conjunction with Fig. 4a, it is reasonable to take the position that Loercher inherently discloses a method for manufacturing a fan, comprising: forming a hub; forming multiple fan blades, each fan blade having a tip, a first curved edge, and a second curved edge, the first and second curved edges extending over at least part of the length of the fan blade; and attaching the multiple fan blades circumferentially around the hub; wherein forming the multiple fan blades includes forming each of the fan blades with multiple upper channels and multiple lower channels as discussed in the rejection of claim 1 above.
Regarding claim 20, the multiple upper channels extend from the first curved edge to the second curved edge, and wherein the multiple lower channels extend from the first curved edge to the second curved edge (Fig. 4a).

Allowable Subject Matter
Claims 8-9, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Cho et al. (6,908,287), Presz, Jr. et al. (4,830,315) and Vaghi (2,899,128) are cited to show different fan blades with wavy edges.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745